Citation Nr: 0517584	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to apportionment of the veteran's VA pension 
benefits.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active military service from May 1962 to May 
1966.  The appellant is the veteran's estranged spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision 
prepared in May 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
denied apportionment of the veteran's pension benefits.

The case was remanded by the Board in January 2004 for 
additional development.  The requested development having 
been accomplished, the case is again before the Board for 
appellate adjudication.

Given the outcome of the decision, and as discussed in detail 
below, the Board notes that the appellant is entitled to an 
apportionment in the monthly amount of $200.00.  As such, the 
veteran is again entitled to claim the appellant as a 
dependent for purposes of pension benefits since he is 
reasonably contributing to her support.  


FINDINGS OF FACT

1.  The veteran's wife does not reside with him and he does 
not contribute reasonably to her support.

2.  The veteran is in receipt of special monthly pension for 
aid and attendance.

3.  An apportionment of his VA benefits to his estranged 
spouse, in the monthly amount of $200.00, would be equitable.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's special 
monthly pension benefits, in the monthly amount of $200.00, 
are met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5307 (West 2002); 
38 C.F.R. §§ 3.23(d), 3.450, 3.451, 3.452, 3.453 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103.  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

The appellant was advised of the evidence needed to 
substantiate her claim by a statement of the case dated in 
October 2002, a supplemental statement of the case dated in 
March 2005, and a letter dated in February 2004.  The RO also 
sent a letter to the veteran in February 2004.  This letter 
informed the veteran about the appellant's claim and advised 
him of the information and evidence that he could submit in 
response to the appellant's claim.  

Thus, both the appellant and the veteran have been provided 
notice of what VA was doing to develop the claim and what 
evidence each party needed to present in this contested 
claim.  Financial information has been received from both the 
appellant and the veteran, as well as copies of supporting 
documents.  There is no indication that there exists any 
additional evidence which has a bearing on the appellant's 
claim which has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant, the veteran, or 
aid in the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  In light of the above, there is no 
prejudice to the appellant, or to the veteran, in proceeding 
to consider the matter before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed in this case.  In particular, 
as set forth above, each party has been provided notices and 
determinations related to the contested claim, and both 
parties have been advised of the applicable laws and 
regulations.

Under VA regulations, all or any part of a veteran's pension 
or compensation award may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran, and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450(a)(1)(ii).  Without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, a veteran's compensation may be specially apportioned 
between the veteran and his dependents as long as such 
apportionment would not cause undue hardship to other persons 
in interest, including the veteran.  38 C.F.R. §§ 3.451, 
3.453.  

Furthermore, in determining the rate of apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and the dependents on whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants. Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her, while apportionment 
of less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451.

The veteran and the appellant do not live together.  The 
veteran has variously maintained that they separated in March 
2000 and November 2000.  More recently, he asserted that he 
had not lived with the appellant for 13 years.  However, the 
evidence shows that the lived together at least through May 
2000.  Specifically, when he filed a claim for nonservice-
connected pension benefits in May 2000, he indicated that the 
appellant had to do everything for him and asked to have her 
"put over" his pension check when benefits were awarded.  
In August 2001, she asserted that they had been separated 
since January 2001.

In a document (VA Form 21-0516), dated in 2001, the 
appellant's monthly income was listed as $482.  In March 
2004, the appellant submitted a statement regarding her 
income and expenses.  She indicated that her income consisted 
of $583 per month, and her expenses totaled approximately 
$579 per month.  The appellant's listed expenses include rent 
or mortgage payment, $165; food, $150; telephone bill, 
$63.77; vehicle gas, $40; car insurance, $62.61; life 
insurance, $40.78; and a tithe for the church, $57.00.  The 
reported expenses roughly approximate the reported monthly 
income.  She also reported total assets of $1055, and 
asserted that she "could not afford to live in an adequate 
manner and just barely [got] by."

Before the appellant may be awarded an apportionment of the 
veteran's disability pension benefits, need must be shown.  
Throughout the appeal, the evidence has shown that the 
appellant's expenses have approximately equaled, or perhaps 
exceeded, her monthly income.  Thus, the Board concludes that 
financial hardship may be inferred from the evidence.

Next, an apportionment may not be authorized if it would 
cause undue hardship to the veteran.  38 C.F.R. § 3.451.  In 
April 2000, the RO granted the veteran entitlement to special 
monthly pension based on the need for aid and attendance, 
effective as of June 24, 1999.  He is legally blind in both 
eyes.

In a statement received in March 2004, the veteran indicated 
that his monthly expenses total $1007.  He indicated that his 
monthly income totaled $1369 -- he received $751 from Social 
Security, and $618 from VA.  He reported that he had total 
assets of approximately $12,000, virtually all of which was 
comprised of the value of his 2003 Dodge vehicle.

On the basis of the veteran's reported expenses and income, 
the record indicates that the veteran's income is sufficient 
to meet his expenses, with approximately $360 remaining each 
month.  In contrast, the appellant's income, which is 
slightly less than one-half of his, appears to barely meet 
her monthly expenses.  Thus, based on the facts found, the 
Board concludes that an apportionment of the veteran's 
benefits in the amount of $200.00 per month would not cause 
undue hardship, and should be granted to the appellant.

Further, a grant of apportionment to the appellant in the 
monthly amount of $200.00 will cause no decrease in income to 
the veteran because he can again claim her as a dependent 
under the provisions of 38 C.F.R. § 3.23(d).  Specifically, 
38 C.F.R. § 3.23 provides as follows:

A veteran's spouse who resides apart from 
the veteran and is estranged from the 
veteran may not be considered the 
veteran's dependent unless the spouse 
receives reasonable support contributions 
from the veteran.

In this case, the award of a monthly amount of $200.00 in 
apportionment to the appellant can be said to be "reasonable 
support contributions" given that the appellant's current 
monthly income is only $583.00 per month.  By claiming the 
appellant as a dependent, the veteran will be entitled to 
additional pension benefits in an amount in excess of over 
$200.00 per month.

In sum, the appellant is entitled to an apportionment in the 
amount of $200.00 per month and the veteran should again 
claim her as a dependent for pension purposes.  


ORDER

An apportionment of the veteran's special monthly pension 
benefits in the amount of $200.00 per month is granted to the 
appellant.



	                        
____________________________________________
L. A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


